Title: To Thomas Jefferson from Thomas Boylston, 2 January 1787
From: Boylston, Thomas
To: Jefferson, Thomas



Sr.
London Jany. 2. 1787

I am favor’d with a Letter, adviseing me of your success in the reduction of the duties on Whale Spermacoeti Oil, which was the Object of my pursuit last Winter at Paris, and left undetermined, under your care and vigilance to perfect and carry to the happy issue, its now arrived at. Mr. Garvey who favors me with this inteligence, does not say, whether the Oil I had in the Diana, and paid this duty, receives the benefit of this reduction or not. I presume and don’t doubt it does; it was on that Oils Account the application was first made, and rested with the Minister to deside upon.
I must beg the favor of your attention to any necessary steps, to secure the repayment of it to me, and leave no room for Objections  arising to any lapse of time on Account of my absence, or want of a Seasonable application made in my behalf. An Order from Court or the Minister to the Collector of the Customs who received it, to refund the Money, seems to me a ready, and direct method to be taken in this case. However you are undoubtedly the best judge of the necessary steps to be taken, and beg the favor of your kind aid and assistance in it.
I propose being in Paris as soon as possible and presume it will be some time in Feby. In the mean while the honor of a line from you on this business will be most gratefully acknowledge by Sr. Your most Obliged hume. Serv.,

Tho Boylston

